Citation Nr: 1038546	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-17 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to recognition of the Veteran's daughter as a 
"helpless child" on the basis of permanent incapacity for self-
support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from June 1956 to August 
1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that remand is necessary for additional 
development of the Veteran's claim that his daughter is a 
helpless child and was incapable of self-support as of the age of 
18.

The record indicates that the Veteran's daughter was awarded 
disability benefits by the Social Security Administration (SSA) 
in June 2006 with a disability date of January 1, 2004.  The only 
evidence of this in the claims file is the June 2006 decision by 
an Administrative Law Judge (ALJ) granting her claim.  The ALJ 
discusses in his decision, however, evidence that may be highly 
relevant to the Veteran's claim.  Thus, on remand, the 
adjudicative and medical records from the SSA relating to the 
Veteran's daughter's application for disability benefits should 
be obtained.  In addition, her earning history should also be 
requested.

The record also indicates that the Veteran's daughter failed to 
complete high school and dropped out prior to the fall of 1998.  
The Board notes that she would have been 18 years old at that 
time.  There is nothing in the record to indicate the reason that 
she failed to return to school.  On remand, the Veteran should be 
requested to provide such information along with any supporting 
documentation.  In addition, whether the Veteran's daughter has 
obtained her GED or equivalent should also be asked.

Furthermore, there is little to no evidence of the Veteran's 
daughter's employment record at or around the time that she 
turned 18.  As the capability of the Veteran's daughter to 
maintain self support is at question, her employment history and 
the reasons for leaving any such employment are highly relevant.  
On remand, the Veteran should be asked to supply a detailed 
history of his daughter's employment history and any 
documentation supporting that history.

In addition, the Board notes that the June 2006 SSA ALJ's 
decision shows that, at some point, the Veteran's daughter 
married and had two children.  It also indicates that, as of 
March 2006, she was separated from her husband and living alone.  
Her marital status is highly relevant to the Veteran's claim and, 
thus, on remand, the Veteran should be asked to provide her 
marriage certificate and divorce decree, if any.

Finally, the Veteran submitted a private treating physician's 
opinion in January 2008 that states that he treated the Veteran's 
daughter when she was a teenager and that, after reviewing all 
her records, his opinion was that her diagnoses at that time were 
bipolar disorder (at times with psychotic features), attention 
deficit hyperactivity disorder and learning disorder and that she 
was incapable of self-support due to these psychiatric conditions 
(mental defects).  However, the private medical records provided 
from 1996 to 1997 only show a definitive diagnosis of attention 
deficit hyperactivity disorder.  Thus, the records that this 
private treating physician bases his opinion on are highly 
relevant to the Veteran's claim and should be requested on 
remand.  

The Board notes that, although VA will help the Veteran develop 
his claim by obtaining evidence identified by him, he is 
ultimately responsible for submitting evidence to support his 
claim.  He must cooperate fully with VA's reasonable efforts to 
obtain relevant records.  38 C.F.R. § 3.159.  The duty to assist 
is a two-way street.  If the Veteran wishes help in developing 
his claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.	 Request the medical and adjudication records 
for the Veteran's daughter from the SSA relating 
to her disability claim that was approved in 
June 2006.  Also request her earnings history.  
If necessary, an authorization for release of 
information form should be obtained, or the 
Veteran should be informed of his opportunity to 
provide VA with such records himself.  All 
correspondence and any records received should 
be associated with the claims file.

2.	Contact the Veteran and ask him to provide the 
following information and/or evidence:
a.	The reason why his daughter did not return 
to high school in the fall of 1998 to 
complete her final year of education and 
whether she obtained a GED or equivalent.  
He should be asked to provide supporting 
documentation, if available.
b.	His daughter's employment history from her 
teenage years to the present, including 
explanations for why each position ended.  
Any available supporting documentation 
should be provided.
c.	A completed release form authorizing VA to 
obtain the medical records of the private 
psychiatrist who treated his daughter as a 
teenager and authored the January 2008 
letters.  The Veteran should be advised that, 
in lieu of submitting a completed release 
form, he can submit these private medical 
treatment records to VA himself.  If the 
Veteran provides a completed release form, 
then the medical records identified should be 
requested.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  The 
Veteran and his representative should be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to submit 
the identified records.
d.	To provide copies of his daughter's marriage 
certificate and divorce decree, if any.
3.	Thereafter, the Veteran's claim should be 
readjudicated.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Then, this 
claim should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

